Citation Nr: 0708902	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), status post coronary artery bypass 
graft (CABG).

2.  Entitlement to a higher evaluation for lower back strain, 
evaluated as 10 percent disabling prior to September 23, 
2003, and 20 percent disabling from September 23, 2003.

3.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1949, with subsequent service.  Discharge documents 
dated in January 1973 reflect that the veteran was retired 
with honorable service from February 1969 to January 1973, 
with prior service totaling over 21 years.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2003, 
March 2004, and February 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2006.  A transcript of the hearing has 
been made and is associated with the claims file.

The issues of entitlement to increased evaluations for the 
lower back disability and COPD addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The medical evidence does not demonstrate that the veteran's 
currently diagnosed ASHD with CABG is related to a disease or 
injury of service origin, including the veteran's service 
connected COPD.


CONCLUSION OF LAW

ASHD with CABG is not the result of the veteran's service or 
his service-connected COPD.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by VCAA letter dated in December 
2004.  This letter notified the veteran of the type of 
evidence needed to substantiate his claim for secondary 
service connection, namely, evidence of a current disability; 
and evidence of a nexus, or etiological link, between the 
current disability and a service-connected disability.  The 
letter informed the veteran that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  In addition, he was asked to submit evidence in 
support of his claim, which would include that in his 
possession.  Finally, additional notice was provided in March 
2006 concerning the type of evidence needed to establish 
disability evaluations and effective dates, should the claims 
be granted.

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on all of the five elements of a service connection claim) 
have been constructively met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran a VA examination.

As the veteran has not identified additional records 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.



Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  It is noted that 38 C.F.R. § 3.310 has 
been amended recently to confirm to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), see 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Review of the record reflects that the veteran was service 
connected for COPD in a February 1973 rating decision, 
effective in January 1973.  In addition, VA treatment records 
and a January 2006 examination report reveal that the veteran 
underwent CABG in September 2004, following a myocardial 
infarction.  The examination report shows a diagnosis of 
coronary artery disease, two vessel status post CABG with 
preserved left ventricular function.  

However, the medical evidence presents no opinions or 
findings etiologically linking the diagnosed heart condition 
with the service-connected COPD.  In April 2005, the 
veteran's treating physician, the Officer-in-Charge of Non-
Invasive Cardiology Services at William Beaumont Army Medical 
Center, offered a statement indicating that the veteran's 
long term tobacco use was a major contributing factor for his 
coronary disease.  The physician further observed that the 
veteran manifested other risk factors, which all contributed 
to the progression of his ASHD.  These risk factors were the 
veteran's age, male gender, and hypertension.

The VA examiner in January 2006 concurred, opining 
specifically that the veteran's heart condition was not 
secondary to his COPD.  The examiner stated that he based his 
reasoning on medical literature, which he indicated does not 
establish that COPD is a risk factor for coronary artery 
disease.  Moreover, the examiner observed, the veteran 
manifested other risk factors, including smoking one to three 
packs of cigarettes per day since the veteran was about 11( 
he was over 60  at the time of the examination), age, male 
gender, hyperlipidemia, and a family history of myocardial 
infarction.  The diagnosis of hypertension, the examiner 
observed, had been made relatively recently, and was 
therefore not a big risk factor.  

The examiner noted that he had reviewed the veteran's claims 
folder and medical records in arriving at his opinion.  The 
Board therefore, accords this opinion significant probative 
weight.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991), 
Black v. Brown, 5 Vet. App. 177, 180 (1995).

There are no other medical findings, documents, or opinions 
establishing that the veteran's current heart condition is 
the result of his service connected COPD.

Hypertension and heart disease are conditions for which 
presumptions are granted under the regulations.  Continuous 
service for 90 days or more during a period of war, or peace 
time service after December 31, 1946, and post-service 
development of a presumptive disease such as hypertension and 
heart disease to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, in 
the present case, service medical records show no complaints 
of or treatment for a heart condition.  Medical examinations 
during service consistently showed a normal heart absent 
findings of abnormality, defect, or other diagnoses.  In 
particular, his report of medical examination at discharge, 
dated in August 1972, reflects a normal heart with blood 
pressure measured at 128 over 72.  The examiner noted no 
defects, diagnoses, abnormalities, or other findings 
concerning the heart.

The earliest indication in medical treatment records of heart 
problems was in 1982, when the veteran presented with 
unexplained chest pain.  Results of electrocardiogram (EKG) 
revealed right ventricular conduction defect.  This is nine 
years following the veteran's discharge from active duty and 
well-beyond the one-year presumptive period.  Nothing further 
was diagnosed.  The physician noted the veteran's strong 
family history of heart disease and his then 45-year history 
of smoking.  ASHD is reflected in the records as first 
diagnosed with in 2004, more than 30 years after his 
separation from active service in 1973.  

There are no other medical findings, documents, or opinions 
establishing that the veteran's current heart condition had 
its onset during his active service or is otherwise the 
etiological result of active service.  

As the medical evidence does not support a finding that the 
veteran's diagnosed AHSD status post CABG is the etiological 
result of the veteran's service-connected COPD, the Board 
finds that the preponderance of the evidence is against 
service connection for AHSD status post CABG under any 
theory.

Absent medical evidence establishing that the veteran's 
diagnosed ASHD status post CABG is the result of the service 
connected COPD or had its onset within a year following the 
veteran's discharge from active service, the veteran's claim 
cannot be granted.  

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation. Consequently, his statements and testimony to the 
extent that he has a heart condition that is the etiological 
result of his service-connected COPD do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, the Board must reject the veteran's 
statements and testimony as favorable evidence in his claims.  


ORDER

Service connection for ASHD, status post CABG, is denied.


REMAND

The veteran also maintains that his service connected lower 
back strain and COPD have worsened in severity.  

In his hearing before the undersigned in December 2006, the 
veteran testified that he received primarily private medical 
treatment for his lower back strain, and that he has been 
treated for this and his respiratory condition as recently as 
December 2006.

The most recent non-VA and VA treatment records present in 
the claims folder are dated in 2004 and February 2006, 
respectively.  The veteran indicated a worsening of symptoms 
of his respiratory disability.  These records must be 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following :

1.  Obtain any and all additional non-VA 
and VA post-service treatment records, 
including any and all records of 
treatment from Drs. Klein and Lazerby, 
and from the Las Palmas Medical Center 
and from the William Beaumont Army 
Medical Center at Fort Bliss in El Paso, 
Texas, and the VA Medical Center (VAMC) 
in El Paso, Texas, and any other medical 
facility the veteran may identify.  
Obtain authorization for the release of 
private medical records as appropriate.

2.  After completion of #1, if it is 
determined that further examination is 
required, make arrangements for the 
veteran to be afforded examinations to 
determine the nature and extent of his 
service connected back and respiratory 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's December 2006 
testimony, and a copy of this remand, 
must be sent to the examiner(s) for 
review.  The examiner(s) should summarize 
the medical history, including the onset 
and course of the service connected back 
and respiratory disabilities; describe 
any current symptoms and manifestations 
attributable to the back and respiratory 
disabilities; and provide diagnoses for 
any and all back and respiratory symptoms 
manifested.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for increased 
evaluations for his service connected 
lower back strain and COPD with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as any final outcome 
of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


